Bartol, J.,
-delivered the opinion of this Court.
The plaintiff in this case,-as shown by the record, was a citizen of- Carroll county legally entitled to vote at a Presidential election held in that county; the defendants were judges of election duly appointed,-commissioned and qualified, and acting as such.- The declaration charges that the defendants “then and there refused to receive from the plaintiff the ballot which he was authorized by law to cast at said election, and to deposit the same in the said ballot box, and then and there refused to permit the plaintiff to vote at said election.” The defendants demurred to the declaration, thus raising the question, whether the matters therein alleged are sufficient in law to entitle the plaintiff to maintain his action. In some aspects *483this question is one of groat interest and importance; the ;:'g¡u»; alleged to have been violated,is justly esteemed as one of the most precious and valuable belonging to the citizen,, _ In our State, where almost every public officer is chosen by the votes of the people, the right of suffrage cannot be too highly prized or too carefully protected. At the same time the nature of our institutions equally demands, that public officers, acting faithfully and honestly in the discharge of their duties, and within the limits of their constitutional powers, shall be protected from liability for mistake or errors of judgment from which none are exempt; provided they are unmixed with fraud or corruption. In this case no fraud or corruption is charged in the declaration, but the appellant, contends, that his right of suffrage being conceded, the defendants are liable to him for damages for depriving him of that right, no matter how innocently they may have acted in the matter.
In passing on this question we deem it proper to premise, that the office held and exercised by the defendants, was, in its nature, judicial; the law having necessarily confided to them the duty of exercising judgment in the discharge of their functions. In such a case, this court is of opinion, the officer cannot be held legally responsible for any thing more than an honest and faithful.exercise of his judgment, and is not lia-j ble for the consequences of mistakes honestly made. Although the authorities on this point are not entirely harmonious, the conclusion stated seems to be best supported by them, as well as by good reason and sound public policy.
'rhe cases cited by the appellant, which appear most strongly to support the opposite conclusion, were Ashby vs. White, 2 Ld. Raymond, 938; and Lincoln vs. Hapgood, et al., 11 Mass., 350. The decisions in those cases assert the principle,' that a party who, like the plaintiff, has been deprived of a right, is thereby injured and must have his remedy. It seems to us that the error of the application of that principle to this case, consists in a misapprehension of what is the right of a citizen under our election laws? In one sense, if he is a legal *484voter, he has the right to 7 of- and is injured if deprived of it; but the law has appoints:'' . , i« ana whereby his right to vote 36 docift Í2? tiias pay.- -'5 had prtivitkd judges to deteríkíeü thai question, and has also provide - lie most careful guarantees for a .proper discharge of duty b„ die judges, by the mode of their selection and their oaths of office. In all governments, power and trust must be reposed somewhere, all that can be done is to define its limits, and provide means for its ¡proper exercise. When the act, in question is that of a judi- | cial officer, all that the law can secure is a guarantee, that they 'shall not with impunity do wrong wilfully, fraudulently or j corruptly. If they do so act, they are liable both civilly and ! criminally; but for an error of judgment, they are not. Hable either civilly, or criminally. If the citizen has had a fair and honest exercise of judgment by a judicial .officer in his case, it w all the law entitles him to, and although the judgment may be erroneous, sad the party injured, it is damnum absque injuria,” for which no action lies.
(Decided July 9th, 1862.)
This, in our opinion, is the most reasonable rule, and it will be found supported by the weight of authority, both in England apd in this country.

Judgment affirmed.